Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant’s amendments have resolved the formalities previously objected to.  The claim objections are withdrawn.
Claims 1-20 are allowed.
The claims are allowable for the same reasons as those in the parent case 13/549,692, now U.S. Patent 10,607,411:
The claims are eligible under the 2019 PEG as they are not directed to a judicial exception. The claims are drawn to the practical application of providing a fiducial marker system based on lenticular images.
The claims distinguish over the art as a whole by their use of lenticular fiducial markers with an augmented reality system, which is not found in the art as a whole (prior to the filing date of the invention). Specifically, the fiducial marker production, sensor interaction, and use for providing a mixed/augmented reality system represents a novel feature in the art. The art generally does not utilize lenticular images as fiducial markers for enhancing augmented reality systems - the closest prior art system merely utilizes the capability of lenticular images to display multiple pieces of information to provide viewpoint-specific QR codes on signs, which falls within the scope of traditional lenticular image use (rather than as fiducial markers for a mixed/augmented reality system).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128